Citation Nr: 1518885	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  06-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee instability, excluding a period of temporary total disability.

2.  Entitlement to compensable evaluation for limitation of extension of the right knee prior to October 30, 2010, and in excess of 10 percent thereafter, excluding a period of total disability.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right knee, excluding a period of temporary total disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  A March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied a rating in excess of 20 percent for right knee instability.  A September 2011 rating decision issued by the Appeals Management Center (AMC), granted a separate 10 percent rating for right chronic knee strain with limitation of extension and a noncompensable rating for right knee chronic strain with limitation of flexion, both effective October 30, 2010.

A November 2013 rating decision assigned the Veteran a temporary total evaluation, effective from November 1, 2012, to February 28, 2012, which was assigned for the recovery period following the Veteran's November 2012 right knee surgery.  

In a July 2014 rating decision, the AMC granted an increased rating (10 percent) for degenerative arthritis of the right knee with limited flexion, effective October 30, 2010 (the date of the Veteran's VA examination).  However, because that did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).

The matter was previously before the Board in August 2010, November 2011, October 2012, February 2014, and October 2014, when it was remanded for further development.  

In a September 2014 Written Brief Presentation, the Veteran's representative raised the issue of entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee instability.  It appears that the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee disability has been productive of no more than moderate instability, pain and limitation of flexion of no more than 60 degrees, and limitation of extension of no more than 10 degrees.  


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating in excess of 20 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  For the period before October 2010, the criteria for a rating of 10 percent for a right knee disability based on loss of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for a right knee disability based on loss of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for a right knee disability based on loss of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks a higher rating for his right knee disability.  The Veteran filed his claim for an increased evaluation of his right knee disability in October 2008.

The Veteran is currently receiving three separate disability ratings for his knee disability - a rating for instability (rated at 20 percent effective November 5, 1991); a rating for limitation of extension (rated at 10 percent effective October 30, 2010); and a rating for limitation of flexion (rated at 10 percent effective October 30, 2010).  The Veteran also received a temporary total rating for his knee disability from November 1, 2010, to February 28, 2013.   

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

There are several Diagnostic Codes which could be applicable to a knee disability.  
Diagnostic Code 5260 addresses limitation of flexion of the knee, and the Veteran's right knee disability is rated under this Diagnostic Code.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The Board notes that the criteria under Diagnostic Codes 5257 and 5260 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this case, the Veteran's right knee had consistently been rated under Diagnostic Codes 5257 for right knee instability, 5260 for limitation of flexion of the knee, and 5261 for limitation of extension of the knee.   

The Veteran was given a VA examination in October 2010.  His right knee had an extension of 10 degrees short of full extension, with pain at 10 degrees.  Flexion was 10 to 60 degrees, with pain from 40 to 60 degrees.  Repetitive testing showed no limitation due to painful motion, fatigue, weakness, or lack of endurance.  There was no recurrent subluxation, lateral instability, or incoordination.  The Veteran reported daily, constant pain at 8/10 severity, stiffness, weakness, intermittent flare-ups that occurred without known causes, instability, occasional swelling, and "giving way," but no dislocation.  The Veteran reported that he worked part-time, and that he had a difficult time with prolonged walking, standing, or sitting.  The examiner noted that the Veteran's ranges of motion were unchanged from baseline testing.  The examiner diagnosed the Veteran with chronic knee strain.  

The Veteran underwent another VA examination in February 2012.  His right knee flexion was 140 degrees (normal flexion), with no evidence of painful motion.  His extension was 0 degrees, with no painful motion.  Repetitive-use testing resulted in no additional loss of range of motion.  The Veteran's muscle strength and stability testing was normal.   The Veteran did not report any use of assistive devices.  The examiner diagnosed the Veteran with chronic knee strain.   

The Veteran underwent another VA examination in December 2012.  The examiner related that the Veteran was diagnosed with right knee degenerative arthritis and a torn medial meniscus.  The examiner noted that the Veteran underwent a right knee arthroscopy with partial medial meniscectomy and debridement in November 2012.  The Veteran reported that he used a cane and a knee brace, and that he continued to have pain post-surgery for which he took medication.  The Veteran also reported that he attended weekly physical therapy.  His right knee flexion was 100, with objective evidence of painful motion at 90 degrees.  Extension was to 10 degrees.  The Veteran was able to perform repetitive-use testing, with no loss of range of motion.  The Veteran's muscle strength and stability testing was normal.   

The Veteran underwent another VA examination in April 2014.  He told the examiner that he had a lot of pain, and took a lot of medications for his pain.  He reported that he had received a series of intra-articular Hyalgan injections, which have helped him.  Right knee flexion was at 120 degrees, with no evidence of painful motion.  Right knee extension was at 0, with no evidence of painful motion.  Repetitive-use testing with three repetitions did not result in any loss of range of motion.  The Veteran was not noted to have any tenderness of pain to palpation, muscle strength and joint stability tests were normal, there was no evidence of patellar subluxation or dislocation, and the Veteran reported that he used a brace regularly.  The examiner opined that the Veteran was unable to perform heavy physical activities (such as heavy lifting), and that squatting, prolonged walking and standing might be affected, but that sedentary occupational abilities were not affected.  

The examiner also stated that it would be resorting to speculation to provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability during flare-ups, or when the right knee joint was used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express it in terms of the degrees of additional range of motion (ROM) loss due to pain on use or during flare-ups.  

The April 2014 examiner wrote an addendum in November 2014.  She reiterated that she reviewed the Veteran's claims file, and that based on the medical evidence available, she was not able to resolve the question of additional ROM loss due to pain on use or during flare-ups without resorting to speculation.  

In addition, the Veteran's VA medical treatment records show regular treatment for his right knee, including series of injections for it.  

First, the Veteran's limitation of flexion (60 degrees at its worst in October 2010) does not warrant a compensable rating under Diagnostic Code 5260.   However, based on the fact that the Veteran reported ongoing right knee pain during his VA examination and was found to have painful motion upon repeated movement, the minimum 10 percent rating assigned to the Veteran for the painful motion of the right knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here.  The Veteran's limitation of flexion, which ranged from 60 degrees to 140 degrees during the period on appeal (with 140 degrees being normal knee flexion), does not warrant a rating higher than 10 percent.  The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right knee disability under Diagnostic Code 5260, as his flexion is not limited to 30 degrees, and has not been limited to 30 degrees at any time during the period on appeal.  As such, only the already-assigned 10 percent disability rating is warranted under Diagnostic Code 5260 for the period on appeal (beginning in October 2008).  38 C.F.R. § 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Second, the Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right knee under Diagnostic Code 5261, as his extension is not limited to 15 degrees, and has not been limited to 15 degrees at any time during the period on appeal. The Veteran's extension has been limited to 10 degrees at the most during the period on appeal (which warrants the currently-assigned 10 percent rating), and has varied from 10 degrees to 0 degrees.  As such, only the currently-assigned 10 percent disability rating is warranted under Diagnostic Code 5261 for the entire period on appeal (beginning in October 2008).  

Finally, the Board finds that the Veteran's right knee disability does not meet the criteria for a higher disability rating under Diagnostic Code 5257, which addresses recurrent lateral instability of the knee.   The Veteran's consistent reports of his knee "giving way," support a finding of moderate right knee instability for the entire period on appeal, in concert with the already-assigned 20 percent disability rating.  The Board points out here that clinical evidence in the case has not shown any objective evidence of knee instability, and the rating is assigned on the basis of the Veteran's own reports.  There is no evidence that the Veteran's right knee recurrent subluxation or lateral instability is severe.  In fact, objective examinations were unable to detect any instability, let alone instability that could be considered severe.  As such, the Veteran is not entitled to any more than the currently-assigned 20 percent disability rating under Diagnostic Code 5357 for the entire period on appeal for his knee disability.   

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the right knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the right knee disability more nearly approximates the criteria for any higher rating for any period on appeal.

It is important for the Veteran to understand that he is already receiving three separate disability ratings for his single right knee disability.  His three ratings, one for 20 percent, one for 10 percent, and one for 10 percent, are equivalent to a general ratings table schedular rating of 40 percent.   This already represents the fact that the Veteran's employment ability has been reduced by a generally half (40 percent), as well as the fact that the Veteran's right knee disability caused him many problems with his day-to-day life and activities.  In other words, the currently-assigned ratings already recognize the Veteran's right knee disability for the severe problem that it is, and his concern regarding it.  With taking into his concerns, there would be little basis for the current findings, let alone a higher rating. 

As such the claims must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to increased evaluations in excess of 20, 10, and10 percent for a right knee disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to increased disability evaluations in excess of 20, 10, and 10 percent for a right knee disability based on instability, limitation of flexion, and limitation of extension are therefore denied.  The 10 percent disability rating for limitation of flexion and limitation of extension is extended for the entire period on appeal, starting in October 2008.

Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of the 20, 10, and 10 percent ratings currently assigned for the Veteran's right knee disability for any time during the period on appeal.  During the entirety of the appeal period extending from October 2008, the Veteran has certainly been competent to report his symptoms, to include pain and weakness.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected right knee warrants higher evaluations, the medical findings do not support his contentions.  In this regard, ratings for knee disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his right knee disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability.     

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period has the Veteran's right knee disability been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2014). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria, shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's right knee disability based on the limitation of range of motion and instability, and all sets of applicable criteria have been considered in this case.  The currently-assigned rating for his right knee condition practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2014).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none, with the one period of hospitalization being the Veteran's November 2012 right knee surgery).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected right knee disability, nor have the Veteran or his representative so alleged (to the contrary, the Veteran reported that he worked part-time at a car dealership).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  If such a problem does occur, he should let VA know as soon as possible. 

Again, there is no basis for the assignment of increased ratings in this case.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)





ORDER

Entitlement to an evaluation in excess of 20 percent for right knee instability, excluding a period of temporary total disability, is denied.

Entitlement to a 10 percent evaluation for limitation of extension of the right knee prior to October 30, 2010, is granted.

Entitlement to an evaluation for limitation of extension of the right knee in excess of 10 percent for any time during the period on appeal is denied.

Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right knee is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


